Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
This communication is a first Office Action on the Merits. Claims 41, 43-52, and 54-59, as originally filed 29 AUG. 2022, are pending and have been considered as follows:

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 AUG. 22 has been entered.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 41, 43-47, 49-52, 54-55 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-19 of U.S. Patent No. US 10988939 B2 ('939) in view of Hynicka et al. US 6818282 B2 and Guiselin et al. US 20060099405 A1. 
Regarding claims 41, 43-47, 49-52, 54-55, although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations in the present case are contained within the claims of the issued patent ('939) except for the teaching of:
a non-foamed substrate layer;
thickness of layers;
said relief extends into said substrate; and
wherein the thermoplastic material of the rigid substrate layer comprises an amount of filler of at least 70 percent by weight.
Hynicka teaches a resilient flooring structure which allows for the inclusion of a non-foamed substrate layer. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of '939 by substituting a non-foamed substrate layer —including as a base layer— as taught by Hynicka as an obvious design choice in order to provide a flooring panel from materials having desired rigidity able to be provided by a calendering method.
A person having ordinary skill in the art would be reasonably motivated to teach such obvious thickness of layers and said relief extends into said substrate.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of '939 by including the obvious thicknesses and extension of relief in order to provide a panel having any desired property, including resilience and improved appearance.
Regarding the limitations of "at least 65% of the overall thickness" and "overall thickness of said floor panel is between 3 and 10 mm" these would fall within the range of obvious variations preferred by a skilled artisan seeking to provide the panel with desired characteristics of thickness or rigidity.
Finally, regarding the percentage of filler by weight in the composition of the panel, Guiselin teaches the "use of mineral fillers in plastic composite lumbers is not new" up to and including " a plastic composite lumber that contains 70 wt. % fly ash."
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the panel of '939 and Hynicka et al. by substituting the amount of fly ash as taught by Guiselin et al. as an obvious design choice in order to form a panel having desired characteristics of cost, weight, stiffness and compressive strength.

Claim 48 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-19 of U.S. Patent No. US 10988939 B2 ('939) in view of Hynicka et al. US 6818282 B2 and Guiselin et al. US 20060099405 A1 as applied to claim 47 above and further in view of Devos US 10309113 B2 and Lombaert et al. US 10392813 B2.
Regarding claim 48, '939 in view of Hynicka et al. and Guiselin et al. teaches the limitation according to claim 47 but fails to explicitly disclose:
a thermoplastic foil having a thickness between 350 and 750 micrometers, or a paper layer impregnated with melamine resin.
Devos teaches such an obvious material as a thermoplastic foil capable of use with the assembly of Lombaert in view of Hynicka, specifically:
a thermoplastic foil (see "example, to a foil or film, preferably a thermoplastic foil or film" 6:42).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of '939 in view of Hynicka et al. and Guiselin et al. by including the thermoplastic foil or film as taught by Devos as an obvious design choice in order to provide a desired level of durability.
Lombaert et al. teaches the claimed thickness, specifically:
said wear layer has a thickness between 350 and 750 micrometers ("said wear layer has a thickness comprised between 0.15 mm and 0.70 mm" 4:39).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of '939 in view of Hynicka et al., Guiselin et al., and Devos by including the thickness as taught by Lombaert et al. as an obvious design choice in order to provide a desired level of wear resistance.

Claim 56 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-19 of U.S. Patent No. US 10988939 B2 ('939) in view of Hynicka et al. US 6818282 B2 and Guiselin et al. US 20060099405 A1 as applied to claim 41 above and further in view of Pervan US 9573343 B2.
Regarding claim 56 '939 in view of Hynicka et al. and Guiselin et al. teaches the limitation according to claim 41 and '939 further discloses wherein the rigid substrate layer has a first portion, and but fails to explicitly disclose:
a second portion opposite the first portion, 
the second portion being a greater distance from the decor than the first portion and having a greater rigidity than the first portion.  
Pervan teaches a lower core capable of being added to the assembly with a greater rigidity to support the extremities of the panel, specifically:
a second portion opposite the first portion, 
the second portion being a greater distance from the decor than the first portion and having a greater rigidity than the first portion (see "strip 7, the locking element 8 and the locking groove 14 are formed in the rigid lower layer 5c… may be formed with, for example, increased rigidity" 21:14-25).  
It would have been obvious to one of ordinary skill in before the effective filing date to modify the assembly of '939 in view of Hynicka et al. and Guiselin et al. by substituting the increased rigidity in the lower layer as taught by Pervan in order to provide increased support to a locking element because doing so would preserve the life of the panel.

Claim 57 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-19 of U.S. Patent No. US 10988939 B2 ('939) in view of Hynicka et al. US 6818282 B2 and Guiselin et al. US 20060099405 A1 as applied to claim 41 above and further in view of Kwon et al. US 9833974 B2.
Regarding claim 57 '939 in view of Hynicka et al. and Guiselin et al. teaches the limitation according to claim 41 but fails to explicitly disclose:
wherein the filler comprises wood, bamboo and/or cork.  
Kwon et al. teaches such obvious fillers in a flooring member (see "The kind of fillers is not specifically limited, and may include inorganic fillers, such as calcium carbonate, talc, loess, silica, and alumina; organic fillers, such as wood fillers (for example, wood powder or wood chip), cork, kenaf, and pulp; and combinations thereof. The fillers may have high compatibility with resin and may exhibit high processability upon melting and high affinity with the plasticizer to allow the amount of plasticizer to set to a relatively high level by suppressing elution of the plasticizer. In terms of good appearance, organic fillers, particularly wood fillers, may be used, but the present invention is not limited thereto." 7:5)).
It would have been obvious to one of ordinary skill in before the effective filing date to modify the assembly of '939 in view of Hynicka et al. and Guiselin et al. by substituting the wood filler as taught by Kwon in order to provide a panel having desired characteristics of weight and rigidity as is old and well known in the art.

Claim 58 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-19 of U.S. Patent No. US 10988939 B2 ('939) in view of Hynicka et al. US 6818282 B2 and Guiselin et al. US 20060099405 A1 as applied to claim 41 above and further in view of Boucke US 20090183457 A1.
Regarding claim 58 '939 in view of Hynicka et al. and Guiselin et al. teaches the limitation according to claim 41 but fails to explicitly disclose:
the thickness of said rigid non-foamed substrate layer is 8 mm.
Boucke teaches such an obvious thickness, specifically:
wherein the thickness of said rigid non-foamed substrate layer is 8 mm(see "Preferably the thickness d1 of the core layer 6a is 3 to 6 mm, preferably 5 mm, while the thickness d2 of the second core layer 6b is 6 to 10 mm, preferably 8 mm." [0024])).  
It would have been obvious to one of ordinary skill in before the effective filing date to modify the assembly of '939 in view of Hynicka et al. and Guiselin et al. by substituting the claimed thickness of "8mm" as taught by Boucke in order to provide a panel having desired characteristics of weight and rigidity as is old and well known in the art.

Claim 59 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-19 of U.S. Patent No. US 10988939 B2 ('939) in view of Hynicka et al. US 6818282 B2 and Guiselin et al. US 20060099405 A1 as applied to claim 41 above and further in view of O'Dell et al. US 5344704 A.
Regarding claim 59 '939 in view of Hynicka et al. and Guiselin et al. teaches the limitation according to claim 41 but fails to explicitly disclose:
the decor comprises a melamine and/or a phenolic resin
O'Dell teaches such an obvious decor, specifically:
the decor comprises a melamine and/or a phenolic resin ("the decorative paper is dried and then impregnated in the normal manner with suitable thermosetting resin, e.g. melamine resin" 6:37)
It would have been obvious to one of ordinary skill in before the effective filing date to modify the assembly of '939 in view of Hynicka et al. and Guiselin et al. by substituting the décor resin as taught by O'Dell in order to provide a panel having desired cover finish as is old and well known in the art.

Claim Rejections - 35 USC § 103
THE TEXT OF THOSE SECTIONS OF TITLE 35, U.S. CODE NOT INCLUDED IN THIS ACTION CAN BE FOUND IN A PRIOR OFFICE ACTION.
Claim 41, 43-47, 49-52, and 54-55 rejected under 35 U.S.C. 103 as being unpatentable over Lombaert et al. US 10392813 B2 (Lombaert) in view of Guiselin et al. US 20060099405 A1 (Guiselin).
As per claim 41 the primary reference of Lombaert teaches a floor panel ("panel" title) comprising: 
a substrate (substrate layer 2, FIG. 1) formed from thermoplastic material ("two or more thermoplastic layers" Cl. 1); 
a decor (decor layer 13, FIG. 1) provided on the substrate; and, 
on at least one pair of opposite edges (see opposite edges, FIG. 2) of the substrate,
coupling parts (see protrusions 3 and 4 and recesses 5 and 6, FIG. 2; these are considered coupling parts) realized at least partially from the substrate, 
wherein said coupling parts are configured to affect a mechanical locking ("locking" 5:65) between two of such floor panels, 
wherein the substrate comprises a rigid (reinforcement layer 22, FIG. 1; this is recognized as teaching "rigid" as broadly claimed), non-foamed (see "extruded" 10:34) substrate layer of thermoplastic (4:46-58) material (substrate layer 21' FIG. 1);
wherein said rigid non-foamed substrate layer (2, FIG. 1) is free from plasticizers or comprises an amount of less than 5phr of plasticizers ("said thermoplastics… between 0 and 5% by weight and preferably between 0 and 3% by weight" 9:1; note 0% is recognized as "free from plasticizers"); but fails to explicitly disclose:
wherein the thickness of said rigid non-foamed substrate layer is at least 65% of the overall thickness of said floor panel; 
wherein said overall thickness of said floor panel is between 3 and 10 mm; 
wherein the thermoplastic material of the rigid substrate layer comprises an amount of filler of at least 70 percent by weight.  
Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Lombaert by making the thickness of the layers be any relative dimension —including "said rigid layer is at least 65% of the overall thickness", "said overall thickness of said floor panel is between 3 and 10 mm", and "the thickness of said rigid layer is between 2 and 6 mm"— to impart any desired characteristic of stiffness because changes in size/proportion do not constitute a patentable difference.
Guiselin teaches the "use of mineral fillers in plastic composite lumbers is not new" up to and including "a plastic composite lumber that contains 70 wt. % fly ash… and several other mineral fillers."
From this teaching It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the panel of Lombaert by substituting the amount of fly ash as taught by Guiselin as an obvious design choice in order to form a panel having desired characteristics of cost, weight, stiffness and compressive strength.

As per claim 43 Lombaert in view of Guiselin teaches the limitation according to claim 41, but the combination fails to explicitly disclose:
wherein the thickness of said rigid non-
foamed substrate layer is between 2 and 6 mm. 
Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Lombaert in view of Guiselin  by making the thickness of the layers be any relative dimension —including "said rigid layer is at least 65% of the overall thickness", "said overall thickness of said floor panel is between 3 and 10 mm", and "the thickness of said rigid layer is between 2 and 6 mm"— to impart any desired characteristic of stiffness because changes in size/proportion do not constitute a patentable difference.

As per claim 44 Lombaert in view of Guiselin  teaches the limitation according to claim 41 and Lombaert further discloses said decor is printed directly (see " said decor layer with print layer comprises a printed plastic film" Cl. 1) on one or a plurality of base coats provided on said substrate. 

As per claim 45 Lombaert in view of Guiselin  teaches the limitation according to claim 41 and Lombaert further discloses said decor is printed on a decor carrier, wherein said decor carrier is a thermoplastic film (see "said decor layer with print layer comprises a printed plastic film" Cl. 1) or a paper layer impregnated with a melamine resin. 

As per claim 46 Lombaert in view of Guiselin  teaches the limitation according to claim 41 and Lombaert further discloses said decor is a veneer of wood ("fibres are used from biological origin, such as… wood fibre" 10:53) or stone. 

As per claim 47 Lombaert in view of Guiselin  teaches the limitation according to claim 41 and Lombaert further discloses said floor panel comprises a transparent or translucent wear ("a transparent wear layer" Abstract ln. 8) and/or lacquer layer provided on said decor. 

As per claim 49 Lombaert in view of Guiselin teaches the limitation according to claim 41 and Lombaert further discloses a relief is formed in the upper side of said floor panel, wherein said relief reaches deeper than 100 microns (see "a relief having a depth of at least 0.2 mm" Cl. 1), wherein said relief is provided by means of mechanical (see "mechanical press" 2:34) and/or chemical embossing. 

As per claim 50 Lombaert in view of Guiselin teaches the limitation according to claim 49 but the combination fails to explicitly disclose:
said relief extends into said substrate.
Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Lombaert in view of Guiselin by substituting the depth of the layers to be any depth —including "extends into said substrate"— as an obvious design choice in order to provide any desired function including improved traction and because changes in size do constitute a patentable difference.

As per claim 51 Lombaert in view of Guiselin teaches the limitation according to claim 41, and Guiselin teaches such an elasticity in a building material, specifically said floor panel has a modulus of elasticity of at least 2000 N per square millimeter ("a flexural modulus, tensile modulus, and/or Young's modulus of about 100,000 to 450,000 psi" [0032]). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Lombaert in view of Guiselin by substituting the modulus of elasticity as taught by Guiselin as an obvious design choice in order to provide a panel having desired properties, in this case rigidity.

As per claim 52 Lombaert in view of Guiselin  teaches the limitation according to claim 41 and Lombaert further discloses said mechanical locking is operative in both a horizontal and a vertical direction (see "locking or fixation of… both in the vertical direction... and in the horizontal direction" 5:65), wherein said locking is realized by cooperating locking surfaces (see protrusions 3 and 4 and recesses 5 and 6, FIG. 2; these are considered exemplary as teaching "locking is realized" as claimed), wherein the zones in which the locking surfaces cooperate are situated at least partially in said rigid substrate layer (see FIG. 2). 

As per claim 54 Lombaert in view of Guiselin  teaches the limitation according to claim 41 and Lombaert further discloses said rigid layer comprises a proportion of inorganic filler of at least 60 percent by weight ("said fillers in said one or more thermoplastic layers are comprises in an amount of at least 40% by weight and preferably at least 50% by weight, and most preferably from 60 to 65%" 11:50). 

As per claim 55 Lombaert in view of Guiselin  teaches the limitation according to claim 41 and Lombaert further discloses the thermoplastic material of the rigid substrate layer comprises polyvinyl chloride ("polyvinyl chloride" 8:60).

Claim 48 rejected under 35 U.S.C. 103 as being unpatentable over Lombaert in view of Guiselin as applied to claim 47 above, and further in view of Devos US 10309113 B2.
As per claim 48 Lombaert in view of Guiselin teaches the limitation according to claim 47 and Lombaert further discloses said wear layer has a thickness between 350 and 750 micrometers ("said wear layer has a thickness comprised between 0.15 mm and 0.70 mm" 4:39), or a paper layer impregnated with melamine resin, but fails to explicitly disclose:
a thermoplastic foil.
Devos teaches such an obvious material as a thermoplastic foil capable of use with the assembly of Lombaert in view of Guiselin, specifically:
a thermoplastic foil (see "example, to a foil or film, preferably a thermoplastic foil or film" 6:42).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Lombaert in view of Guiselin by including the thermoplastic foil or film as taught by Devos as an obvious design choice in order to provide a desired level or durability.

Claim 56 rejected under 35 U.S.C. 103 as being unpatentable over Lombaert in view of Guiselin as applied to claim 41 above, and further in view of Pervan US 9573343 B2.
As per claim 56 Lombaert in view of Guiselin teaches the limitation according to claim 41, and Lombaert further discloses the rigid substrate layer (2, FIG. 1) has a first portion (21′, FIG. 1) and second portion (21′′, FIG. 1) opposite the first portion the second portion (21′′, FIG. 1) being a greater distance from the decor than the first portion (21′, FIG. 1) but fails to explicitly disclose:
the second portion having a greater rigidity than the first portion .  
Pervan teaches a second, or "lower" portion capable of being included opposite a first section, specifically:
the second portion having a greater rigidity (see "strip 7, the locking element 8 and the locking groove 14 are formed in the rigid lower layer 5c… may be formed with, for example, increased rigidity" 21:14-25) than the first portion
It would have been obvious to one of ordinary skill in before the effective filing date to modify the assembly of Lombaert in view of Guiselin by substituting the increased rigidity in the lower layer as taught by Pervan in order to provide increased support to a locking element because doing so would preserve the life of the panel.

Claim 57 rejected under 35 U.S.C. 103 as being unpatentable over Lombaert in view of Guiselin as applied to claim 41 above and further in view of Kwon et al. US 9833974 B2 (Kwon).
As per claim 57 Lombaert in view of Guiselin teaches the limitation according to claim 41 but fails to explicitly disclose:
wherein the filler comprises wood, bamboo and/or cork.  
Kwon teaches such obvious fillers in a flooring member (see "The kind of fillers is not specifically limited, and may include inorganic fillers, such as calcium carbonate, talc, loess, silica, and alumina; organic fillers, such as wood fillers (for example, wood powder or wood chip), cork, kenaf, and pulp; and combinations thereof. The fillers may have high compatibility with resin and may exhibit high processability upon melting and high affinity with the plasticizer to allow the amount of plasticizer to set to a relatively high level by suppressing elution of the plasticizer. In terms of good appearance, organic fillers, particularly wood fillers, may be used, but the present invention is not limited thereto." 7:5)).
It would have been obvious to one of ordinary skill in before the effective filing date to modify the assembly of Lombaert in view of Guiselin by substituting the wood filler as taught by Kwon in order to provide a panel having desired characteristics of weight and rigidity as is old and well known in the art.
 
Claim 58 rejected under 35 U.S.C. 103 as being unpatentable over Lombaert in view of Guiselin as applied to claim 41 above and further in view of Boucke US 20090183457 A1.
As per claim 58 Lombaert in view of Guiselin teaches the limitation according to claim 41 but fails to explicitly disclose:
wherein the thickness of said rigid non-foamed substrate layer is 8 mm.  
Boucke teaches such an obvious thickness, specifically:
wherein the thickness of said rigid non-foamed substrate layer is 8 mm (see "Preferably the thickness d1 of the core layer 6a is 3 to 6 mm, preferably 5 mm, while the thickness d2 of the second core layer 6b is 6 to 10 mm, preferably 8 mm." [0024])).  
It would have been obvious to one of ordinary skill in before the effective filing date to modify the assembly of Lombaert in view of Guiselin by substituting the claimed thickness of "8mm" as taught by Boucke in order to provide a panel having desired characteristics of weight and rigidity as is old and well known in the art.

Claim 59 rejected under 35 U.S.C. 103 as being unpatentable over Lombaert in view of Guiselin as applied to claim 41 above and further in view of O'Dell et al. US 5344704 A (O'Dell).
As per claim 59 Lombaert in view of Guiselin teaches the limitation according to claim 41 but fails to explicitly disclose:
the decor comprises a melamine and/or a phenolic resin
O'Dell teaches such an obvious decor, specifically:
the decor comprises a melamine and/or a phenolic resin ("the decorative paper is dried and then impregnated in the normal manner with suitable thermosetting resin, e.g. melamine resin" 6:37)
It would have been obvious to one of ordinary skill in before the effective filing date to modify the assembly of Lombaert in view of Guiselin by substituting the décor resin as taught by O'Dell in order to provide a panel having desired cover finish as is old and well known in the art.

Response to Arguments
Applicant's arguments filed 29 AUG. 2022 have been fully considered but they are not persuasive. 
As per the argument (p.8/16): 
"The added limitations to claim 41 require that the thermoplastic material of the rigid substrate layer comprises an amount of filler of at least 70 percent by weight."
and
" The '939 patent, Hynicka, and Devos each fails to disclose or suggest the rigidity of a panel and the required thickness to provide for sufficient dimensional stability and stiffness… wherein the thickness of said rigid non-foamed substrate layer is at least 65% of the overall thickness of said floor panel, wherein said overall thickness of said floor panel is between 3 and 10 mm. The result is that the substrate layer provides a high bending stiffness to the floor panel, which is advantageous considering the risk of warping in known floor panels. There is no similar teaching…"
the Examiner submits in response to applicant's argument that the references fail to show certain features of applicant’s invention, Guiselin has been cited herein to show this amount of filler has been contemplated in the prior art and therefore would be considered obvious.
Regarding the "required thickness" the Examiner submits changes in size do not constitute a patentable difference. 
The "high bending stiffness" of the invention is just one example of an intended use. The claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J SADLON whose telephone number is (571)270-5730. The examiner can normally be reached on Monday - Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN D MATTEI can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSEPH J. SADLON/Examiner, Art Unit 3635